10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-01115-RS|\/| Document 98 Filed 12/14/18 Page 1 of 5

THE HONORABLE RICARDO S. MART[NEZ

UNITED STATES DISTRICT COURT
WESTERN DISTRlCT OF WASH]NGTON
AT SEATTLE

SENIOR HOUSING ASSISTANCE
GROUP,

Plaintiff,
V.
AMTAX HOLDWGS 260, LLC, et al.,

Defendants.

 

AMTAX HOLD]NGS 260, LLC, et al.,
COunter-Plaintiffs,

V.

SENIOR HOUSING ASSISTANCE
GROUP, et al.,

Counter-Defendants.

 

 

 

 

TRANE DECLARATION ISO DEFENDANTS AND
COUN]`ER-PLAJNTIFFS ’ MS_T OPPOSITIONS
(No. 2:17'-1:'\/-01115-RS1‘\/1)j 1

No. 2:17-CV~01115~RSM

DECLARATION OF RYAN TRANE IN
SUPPORT OF DEFENDANTS AND
COUNTER-PLALNTIFFS’
OPPOSITIONS TO PLAINTIFF AND
COUNTER-DEFENDANTS’ MOTIONS
FOR SUMMARY JUD GMENT

NOTE ON MOTION CALENDAR:
December 21 , 2018

Boies Schj]ler Flexner LLP
725 South Figueroa Street, 31stF1001'
LOS Angeles, CA 90017-5524
Phone: (213) 629-9040
Fax: (213) 629-9022

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:17-cv-01115-RS|\/| Document 98 Filed 12/14/18 Page 2 of 5

DECLARATION OF RYAN TRANE

l, Ryan Trane, declare as follows:

l. l submit this declaration in support of the Oppositions to Plaintiff and Counter-
Defendants’ l\/lotions for Summary Judgment submitted by Defendants and Counter-Plaintiffs
AMTAX l-Ioldings 260, LLC, Protech I-Ioldings W, LLC, AMTAX Holdings 259, LLC,
AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC, AMTAX Holdings 257, LLC,
AMTAX Holdings 164, LLC, Protech 2002-A, LLC, AMTAX Holdings 109, LLC, and Protech l
ZOOl-B, LLC (collectively, the “Limited Partners”). l have personal knowledge of the facts
stated herein and would and could testify competently thereto if called as a witness in this matter.

2. l have several years of experience with low-income housing tax credit (“LIHTC”)
projects and partnerships l am currently a Senior Vice President of Capital Transactions at
Alden Torch Financial LLC (“Alden Torch”). Alden Torch is responsible for managing the
Limited Partners’ investments in seven partnerships (the “Partnerships”) formed to develop and
operate seven affordable housing properties (the “Proj ects”) under the federal LIHTC program
Plaintiff and Counter~Defendants are the General Partners of the Partnerships.

3. The Partnerships were formed to provide affordable housing while generating
low-income housing tax credits and other benefits for its partners Like most LIHTC investment
vehicles, the Partnerships were each comprised of a General Partner, who earned fees and other
income for constructing and operating the Projeets, and an lnvestor Limited Partner, who
contributed the vast majority of the Partnership’s capital in exchange for tax credits and
Partnership equity. The Partnerships also include a Special Limited Partner that is an affiliate of
the lnvestor Lirnited Partner.

4. The rights and obligations of the Partnerships’ partners are set forth in the
Partnerships’ Amended and Restated Agreements of Limited Partnership (the ccPartnership

Agreements”).

Boies Schiller Flexner LLP
725 South Figueroa Street, 31st Floor
Los Angeles, CA 9001'."-5524
Phone: (213) 629~9040
Fax: (213) 629~9022

TRANE DECLARATION lSO DEFENDANTS AND
COUNIER-PLA]NT[FFS’ MS.T OPPOSITIONS
(No. 2:17-c1,'-01115-RS1\4)j 2

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

Case 2:17-cv-01115-RS|\/| Document 98 Filed 12/14/18 Page 3 of 5

5. The Limited Partners would not have entered into the Parmership Agreements
absent the General Partners’ agreement that they are fiduciaries of and have fiduciary obligations
to the Limited Partnersr

6. The General Partners have repeatedly failed to satisfy their reporting requirements
under Section 12.1 of the Partnership Agreements, and they have not paid the late fees that are
owed to the Limited Partners because of this untimely reporting

7. The Limited Partners depend on their removal lights to ensure that the General
Partners act in the best interests of the Limited Partners and conscientiously manage the Proj ects.

8. The Limited Partners seek to remove the General Partners to ensure that the
Proj ects are properly managed in accordance with the Partnership Agreements and the General
Partners’ fiduciary duties to the Limited Partners.

9. ln the event that a Proj ect has significant residual value at the end of the
compliance period, the existence of a ROFR at the price specified by Section 42(1)(7) of the
lnternal Revenue Code will prevent the Limited Partners from exercising their forced sale rights
under Section 7.4K because doing so would trigger SHAG’s ROFR under Section 7.4L. This
ensures that SHAG remains a part of the Proj ect.

10. On the other hand, in the event that a Proj ect has little residual value at the end of
the compliance period, there are several reasons why the Limited Partners might agree to
facilitate the transfer of the Proj ect to Senior Housing Assistance Group (“SHAG”) at the price
specified by Section 42(1)(7) of the Internal Revenue Code, including to foster their relationship
with their nonprofit partner, or because it is administratively simpler to no longer be involved in
a partnership with limited back-end upside.

11. ln fact, because of the way in which LIHTC investments are structured, many
LIHTC properties do not have a significant arnoth of residual value at the end of their
compliance periods, and it is not uncommon for the price set by Section 42 to be close to, or

even higher than, fair market value. ln these circumstances it can be in the interest of the

TRANE DECLARATION lso DEFENDANTS AND B°ies S°hi“€" Fle"“er LLP

CoUNTER-PLAmrrFFs’ Msr oPPosirroNs 725 S°“th Figuel`°a Stl`e@t> 315tF10°r
(No' 2:17_0\!_01 1 15_RSM) g 3 Los Angeles, CA 90017~5524
Phone: (213) 629-9040

Fax: (213) 629-9022

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:17-cv-01115-RS|\/| Document 98 Filed 12/14/18 Page 4 of 5

Limited Partners to trigger the Section 42 ROFR_either by exercising their forced sale rights
under Section 7.4.K, or by consenting to a sale to a third party_and also be in SHAG’s interest
to exercise the ROFR, because a transfer pursuant to the Section 7.4L ROFR allows both parties
avoid the time and resources associated with a sale of the property and allows SHAG to obtain
sole ownership and control of the Property.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct

Executed December 14, 2018, at DenverJ Colorado.

-n_-.___.___

 

ss fee l

TRANE DECLARATION Iso DEFENDANTS AND B°"“S S°hi“er Fle"“er LLP

CoUNTER-PLANHFFS’ MSJ oPPosrrloNs 725LS°H:§1F1§“@”;:S“C§£ 315$;21:001`
(NO. 2;17_6\;_01115_1151\/1)44 05 ge 654 90 7'

Phone; (213) 629“9040
ran (213) 629_9022

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

 

Case 2:17-cv-01115-RS|\/| Document 98 Filed 12/14/18 Page 5 of 5

CERTIFICATE OF SERVICE
On December 14, 2018, l caused a copy of the DECLARATION OF RYAN TRANE IN
SUPPORT OF DEFENDANTS AND COUNTER-PLA]NTIFFS’ OPPOSITIONS TO
PLA]NTIFF AND COUNTER-DEFENDANTS’ MOTIONS FOR SUl\/ll\/IARY JUDGl\/[ENT
to be electronically filed via the Court’s Electronic Case Filing System, which will notify all

attorneys of record of the filing

By: /s/ Sonia L. Mejia
Sonia L. l\/[ejia

CERT]FICATE OF SERVICE Boies Schiller Flexner LLP
(No. 2:17-cv-01115-RSM) - 1 725 South Figueroa Street, 3 lst Floor
Los Angeles, CA 90017`-5524
Phone: (213) 629-9040
Fax; (213) 629-9022

 

